



Exhibit 10.1












ADAMS RESOURCES & ENERGY, INC.
2018 LONG-TERM INCENTIVE PLAN
(Effective as of May 8, 2018)




1

--------------------------------------------------------------------------------





1.
PURPOSE



This Plan is intended to foster and promote the long-term financial success of
Adams Resources & Energy, Inc. and its Affiliates (the “Company Group”); to
reward performance and to increase shareholder value by providing Participants
appropriate incentives and rewards; to enable the Company Group to attract and
retain the services of outstanding individuals upon whose judgment, interest and
dedication the successful conduct of the Company Group’s businesses are largely
dependent; to encourage Participants’ ownership interest in Adams Resources &
Energy, Inc.; and to align the interests of management and directors with that
of the Company’s shareholders.


2.
DEFINITIONS



(a)“Affiliate” means any entity (whether a corporation, partnership, joint
venture or other form of entity) that directly, or indirectly through one or
more intermediaries, controls, or is controlled by or is under common control
with, the Company, except solely with respect to the issuance of Incentive Stock
Options, the term “Affiliate” shall be limited to any “parent corporation” or
“subsidiary corporation” of the Company, as such terms are defined in Code
Sections 424(e) and 424(f) respectively.


(b)“Award” means, individually or collectively, a grant under the Plan of
Non‑Statutory Stock Options, Incentive Stock Options, Restricted Stock,
Restricted Stock Units, and Stock Appreciation Rights.


(c)“Award Agreement” means a written or electronic agreement evidencing and
setting forth the terms of an Award.


(d)“Board of Directors” means the board of directors of the Company.


(e)“Cause” means, with respect to the termination of a Participant by the
Company or another member of the Company Group, that such termination is for
“Cause” as such term (or word of like import) is expressly defined in a
then-effective written employment or other agreement between the Participant and
the Company or such other member of the Company Group. In the absence of such
then-effective written agreement and definition, “Cause” means, unless otherwise
specified in the applicable Award Agreement, with respect to a Participant:


(i)a material breach by the Participant of the Participant’s duties and
obligations, including but not limited to gross negligence in the performance of
his duties and responsibilities;


(ii)willful misconduct by the Participant which in the reasonable determination
of the Board of Directors or Committee has caused or is likely to cause material
injury to the reputation or business of the Company;


(iii)any act of fraud, material misappropriation or other dishonesty by the
Participant; or


(iv)Participant’s conviction of a felony.


A Participant shall be considered to have been discharged for Cause if the
Company determines within 30 days after his resignation or discharge that
discharge for Cause was warranted.


(f)“Change in Control” means the first to occur of any of the following events:


(i)any “Person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), except for (A) any of the
Company’s employee benefit plans, or any entity holding the Company’s voting
securities for, or pursuant to, the terms of any such plan (or any trust forming
a part thereof) (the “Benefit Plan(s)”), or (B) any acquisition by KSA
Industries, Inc. and its affiliates (collectively, “KSA”) is or becomes the
beneficial owner, directly or indirectly, of the Company’s securities
representing 51% or more of the combined voting power of the Company’s then
outstanding securities other than pursuant to a transaction excepted in Clause
(ii);




2

--------------------------------------------------------------------------------





(ii)the consummation of a merger, consolidation, or other reorganization of the
Company, unless:


1.    under the terms of the agreement providing for such merger, consolidation,
or reorganization, the shareholders of the Company immediately before such
merger, consolidation, or reorganization, will own, directly or indirectly
immediately following such merger, consolidation, or reorganization, at least
51% of the combined voting power of the outstanding voting securities of the
Company resulting from such merger, consolidation, or reorganization (the
Surviving Company) in substantially the same proportion as their ownership of
the voting securities immediately before such merger, consolidation, or
reorganization;


2.    the individuals who were members of the Board immediately prior to the
execution of such agreement constitute at least a majority of the members of the
board of directors of the Surviving Company after such merger, consolidation, or
reorganization; and


3.    no Person (other than (A) the Company or any Subsidiary of the Company,
(B) any Benefit Plan, (C) KSA, (D) the Surviving Company or any Subsidiary of
the Surviving Company, or (E) any Person who, immediately prior to such merger,
consolidation, or reorganization had beneficial ownership of 51% or more of the
then outstanding voting securities) will have beneficial ownership of 51% or
more of the combined voting power of the Surviving Company’s then outstanding
voting securities;


(iii)during any period of two consecutive years, individuals, who at the
beginning of such period, constituted the Board cease for any reason to
constitute at least a majority of the Board unless the election, or the
nomination for election by the Company’s shareholders, of each new director was
approved by a vote of at least two-thirds of the directors then still in office
who were directors at the beginning of the period.


Notwithstanding Clause (i), a Change in Control shall not be deemed to have
occurred if a Person becomes the beneficial owner, directly or indirectly, of
the Company’s securities representing 51% or more of the combined voting power
of the Company’s then outstanding securities solely as a result of an
acquisition by the Company of its voting securities which, by reducing the
number of shares outstanding, increases the proportionate number of shares
beneficially owned by such Person to 51% or more of the combined voting power of
the Company’s then outstanding securities; provided, however, that if a Person
(other than KSA) becomes a beneficial owner of 51% or more of the combined
voting power of the Company’s then outstanding securities by reason of share
purchases by the Company and shall, after such share purchases by the Company,
become the beneficial owner, directly or indirectly, of any additional voting
securities of the Company (other than as a result of a stock split, stock
dividend or similar transaction), then a Change in Control of the Company shall
be deemed to have occurred with respect to such Person (other than KSA) under
Clause (i).


Notwithstanding the foregoing, however, in any circumstance or transaction in
which compensation resulting from or in respect of an Award would result in the
imposition of an additional tax under Code Section 409A if the foregoing
definition of “Change in Control” were to apply, but would not result in the
imposition of any additional tax if the term “Change in Control” were defined
herein to mean a “change in control event” within the meaning of Treasury
Regulation Section 1.409A-3(i)(5), then “Change in Control” shall mean a “change
in control event” within the meaning of Treasury Regulation Section
1.409A-3(i)(5), but only to the extent necessary to prevent such compensation
from becoming subject to an additional tax under Code Section 409A.


(g)“Code” means the Internal Revenue Code of 1986, as amended.


(h)“Committee” means the Compensation Committee of the Board of Directors.


(i)“Common Stock” means the common stock of the Company, par value, $.10 per
share.


(j)“Company” means Adams Resources & Energy, Inc., a corporation organized under
the laws of Delaware, and all successors to it.




3

--------------------------------------------------------------------------------





(k)“Date of Grant” means the date when the Company completes the corporate
action necessary to create the legally binding right constituting an Award, as
provided in Code Section 409A and the regulations thereunder.


(l)“Disability” means a medically determinable physical or mental impairment
which is of such permanence and degree that it can be expected to result in
death or that a Participant is unable, because of such impairment, to perform
any substantial gainful activity for which the Participant is suited by virtue
of such Participant’s experience, training or education and which would entitle
the Participant to benefits under the Employer’s long-term disability plan, if
any, or to Social Security disability benefits as evidenced by a disability
award letter.


(m)“Effective Date” means May 8, 2018.


(n)“Employee” means any person employed by the Company or an Affiliate.
Directors who are employed by the Company or an Affiliate shall be considered
Employees under the Plan.


(o)“Exchange Act” means the Securities Exchange Act of 1934, as amended.


(p)“Exercise Price” means the price at which a Participant may purchase a share
of Common Stock pursuant to an Option, or, in the case of Stock Appreciation
Rights, the exercise price of the Stock Appreciation Right upon the Date of
Grant.


(q)“Fair Market Value” on any date means the market price of Common Stock,
determined by the Committee as follows:


(i)if the Common Stock is listed on one or more established stock exchanges or
national market systems, including without limitation the New York Stock
Exchange, its Fair Market Value shall be the closing sales price for such stock
(or the closing bid, if no sales were reported) as quoted on the principal
exchange or system on which the Common Stock is listed (as determined by the
Committee) on the date of determination (or, if no closing sales price or
closing bid was reported on that date, as applicable, on the last trading date
such closing sales price or closing bid was reported), as reported in The Wall
Street Journal or such other source as the Committee deems reliable;


(ii)if the Common Stock is regularly quoted on an automated quotation system
(including the OTC Bulletin Board) or by a recognized securities dealer, its
Fair Market Value shall be the closing sales price for such stock as quoted on
such system or by such securities dealer on the date of determination, but if
selling prices are not reported, the Fair Market Value of a share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of determination (or, if no such prices were reported on that
date, on the last date such prices were reported), as reported in The Wall
Street Journal or such other source as the Committee deems reliable; or


(iii)in the absence of an established market for the Common Stock of the type
described in (i) and (ii), above, the Fair Market Value thereof shall be
determined by the Committee in good faith.


The Committee’s determination of Fair Market Value shall be conclusive and
binding on all persons.


(r)“Incentive Stock Option” means a stock option granted to a Participant
pursuant to Section 8 of the Plan that is intended to meet the requirements of
Code Section 422.


(s)“Non-Statutory Stock Option” means a stock option granted to a Participant
pursuant to Section 7 of the Plan that is not intended to qualify, or does not
qualify, as an Incentive Stock Option.


(t)“Option” means an Incentive Stock Option or a Non-Statutory Stock Option.


(u)“Outside Director” means a member of the Board of Directors of the Company or
an Affiliate who is not also an Employee of the Company or an Affiliate.




4

--------------------------------------------------------------------------------





(v)“Participant” means any person who holds an outstanding Award.


(w)“Performance Criteria” means the criteria the Committee selects for purposes
of establishing the Performance Goal or Performance Goals for a Participant for
a Performance Period, which need not be the same for each Participant. The
Performance Criteria include, but are not limited to, the following:


(i)revenue and income measures (which include revenue, return or revenue growth,
gross margin, income from operations, adjusted net income, net sales, earnings
per share, earnings before interest, taxes, depreciation and amortization
(“EBITDA”), achievement of profit, economic value added (“EVA”), and price per
share of Common Stock), each of which may be subject to adjustment as provided
under the terms of an Award Agreement;


(ii)expense measures (which include costs of goods sold, selling, loss or
expense ratio, general and administrative expenses and overhead costs);


(iii)operating measures (which include productivity, operating income, operating
earnings, cash flow (including adjusted cash flow), funds from operations, cash
from operations, after-tax operating income, market share, expenses, margins,
operating efficiency); cash flow measures;


(iv)liquidity measures (which include earnings before or after the effect of
certain items such as interest, taxes, depreciation and amortization, and free
cash flow);


(v)leverage measures (which include debt-to-equity ratio and net debt);


(vi)market measures (which include market share, stock price, growth measure,
total stockholder return and market capitalization measures);


(vii)return measures (which include book value, return on capital, return on net
assets, return on stockholders’ equity; return on assets; stockholder returns,
and which may be risk-adjusted);


(viii)corporate value and sustainability measures which may be objectively
determined (which include compliance, safety, environmental and personnel
matters);


(ix)other measures such as those relating to acquisitions or dispositions (which
include proceeds from dispositions); and


(x)such other measures as determined by the Committee in its discretion.


Depending on the Performance Criteria used to establish such Performance Goals,
the Performance Goals may be: (i) expressed on a corporate-wide basis; with
respect to one or more business units, divisions, subsidiaries or business
segments, or any combination thereof; (ii) in either absolute terms or relative
to the performance of one or more comparable companies or an index covering
multiple companies; (iii) absolute or based on change in the Performance
Criteria over a specified period of time and such change may be measured based
on an arithmetic change over a specified period (e.g., cumulative change or
average change), or percentage change over a specified period (e.g., cumulative
percentage change, average percentage change or compounded percentage change),
(iv) based on GAAP or non-GAAP calculations; or (v) any combination of the
foregoing. The Committee shall establish Performance Goals for each Performance
Period prior to, or as soon as practicable after, the commencement of such
Performance Period. The Committee, in its discretion, may adjust or modify the
calculation of Performance Goals for each Performance Period in order to prevent
the dilution or enlargement of the rights of Participants (i) in the event of,
or in anticipation of, any unusual or extraordinary corporate item, transaction,
event, or development; (ii) in the event of, or in connection with, any
acquisition or divestiture of a portion of the Company’s business or operations;
or (ii) in recognition of, or in anticipation of, any other unusual or
nonrecurring events affecting the Company, or the financial statements of the
Company, or in response to, or in anticipation of, changes in applicable laws,
regulations, accounting principles, or business conditions.


5

--------------------------------------------------------------------------------





(x)“Performance Period” means the designated period during which the Performance
Goals must be satisfied with respect to the Award to which the Performance Goals
relate


(y)“Permitted Transferees” means with respect to a Participant, any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Participant’s household (other than a
tenant or employee), a trust in which these persons have more than 50% of the
beneficial interest, a foundation in which these persons (or the Participant)
control the management of assets, and any other entity in which these persons
(or the Participant) own more than 50% of the voting interests.


(z)“Plan” means this Adams Resources & Energy, Inc. 2018 Long-Term Incentive
Plan.


(aa)“Restricted Stock” means one or more Shares granted to a Participant
pursuant to Section 9 of the Plan.


(bb)    “Restricted Stock Unit” means a bookkeeping unit that represents a right
to receive Shares upon the completion of a vesting period and/or the
satisfaction of a designated Performance Criteria, which shall be granted to a
Participant pursuant to Section 10 of the Plan.


(cc)    “Share” means a share of Common Stock.


(dd)    “Termination of Service” shall mean the termination of employment of an
Employee by the Company and all Affiliates or the termination of service by an
Outside Director as a member of the board of directors of the Company and all
Affiliates. A Participant’s service shall not be deemed to have terminated
because of a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service. Furthermore, a Participant’s service with the Company
Group shall not be deemed to have terminated if the Participant takes any
military leave, sick leave, or other bona fide leave of absence approved by the
Company or an Affiliate; provided, however, that unless otherwise determined by
the Committee, if any such leave exceeds 90 days, on the 91st day of such leave
the Participant’s service shall be deemed to have terminated unless the
Participant’s right to return to service with the Company Group is guaranteed by
statute or contract. Unless the Participant’s leave of absence is approved by
the Committee, a Participant’s service shall be deemed to have terminated upon
the entity for which the Participant performs service ceasing to be an Affiliate
(or any successor). Subject to the foregoing, the Committee, in its discretion,
shall determine whether a Participant’s service has terminated and the effective
date of such termination.


3.
ADMINISTRATION



The Committee shall administer the Plan. The Committee shall consist of two or
more disinterested directors of the Company, who shall be appointed by the Board
of Directors. A member of the Board of Directors shall be deemed to be
“disinterested” only if he satisfies (i) such requirements as the Securities and
Exchange Commission may establish for non-employee directors administering plans
intended to qualify for exemption under Rule 16b-3 (or its successor) under the
Exchange Act and (ii) such rules for an “independent director” as the principal
U.S. national securities exchange on which Shares are traded may require. The
Board of Directors may also appoint one or more separate committees of the Board
of Directors, each composed of one or more directors of the Company or an
Affiliate who need not be disinterested, that may grant Awards and administer
the Plan with respect to Employees, Outside Directors, and other individuals who
are not considered officers or directors of the Company under Section 16 of the
Exchange Act.


(a)The Committee shall have the sole and complete authority to:


(i)determine the individuals to whom Awards are granted, the type and amounts of
Awards to be granted and the time of all such grants;




6

--------------------------------------------------------------------------------





(ii)determine the terms, conditions and provisions of, and restrictions relating
to, each Award granted;


(iii)interpret and construe the Plan and all Award Agreements;


(iv)prescribe, amend and rescind rules and regulations relating to the Plan;


(v)determine the content and form of all Award Agreements;


(vi)determine all questions relating to Awards under the Plan, including whether
any conditions relating to an Award have been met;


(vii)determine the duration and purpose of leaves of absence that may be granted
to a Participant without constituting termination of the Participant’s
employment for the purpose of the Plan or any Award;


(viii)maintain accounts, records and ledgers relating to Awards;


(ix)maintain records concerning its decisions and proceedings;


(x)employ agents, attorneys, accountants or other persons for such purposes as
the Committee considers necessary or desirable; and


(xi)do and perform all acts which it may deem necessary or appropriate for the
administration of the Plan and to carry out the objectives of the Plan.


The Committee’s determinations under the Plan shall be final and binding on all
persons.


(b)Each Award shall be evidenced by an Award Agreement containing such
provisions as may be approved by the Committee. Each Award Agreement shall
constitute a binding contract between the Company and the Participant, and every
Participant, upon acceptance of the Award Agreement, shall be bound by the terms
and restrictions of the Plan and the Award Agreement. The terms of each Award
Agreement shall be in accordance with the Plan, but each Award Agreement may
include such additional provisions and restrictions determined by the Committee,
in its discretion, provided that such additional provisions and restrictions are
not inconsistent with the terms of the Plan. In particular, and at a minimum,
the Committee shall set forth in each Award Agreement (i) the type of Award
granted, (ii) the Exercise Price of any Option or Stock Appreciation Right,
(iii) the number of Shares subject to the Award; (iv) the expiration date of the
Award, and (v) the restrictions, if any, placed upon such Award, or upon Shares
which may be issued upon exercise of such Award.


(c)The Chairman of the Committee and such other directors and officers as shall
be designated by the Committee is hereby authorized to execute Award Agreements
on behalf of the Company and to cause them to be delivered to the recipients of
Awards.


(d)The Committee in its sole discretion and on such terms and conditions as it
may provide may delegate all or any part of its authority and powers under the
Plan to one or more members of the Board of Directors and/or officers of the
Company.


(e)The Committee in its sole discretion and on such terms and conditions as it
may provide may delegate all authority for: (i) the determination of forms of
payment to be made by or received by the Plan and (ii) the execution of any
Award Agreement. The Committee may rely on the descriptions, representations,
reports and estimates provided to it by the management of the Company or an
Affiliate for determinations to be made pursuant to the Plan.




7

--------------------------------------------------------------------------------





4.
TYPES OF AWARDS AND RELATED RIGHTS



The following types of Awards may be granted under the Plan:


(a)Non-Statutory Stock Options;


(b)Incentive Stock Options;


(c)Restricted Stock;


(d)Restricted Stock Units; and


(e)Stock Appreciation Rights.


5.
STOCK SUBJECT TO THE PLAN



(a)Dedicated Shares. Except as otherwise expressly provided in Section 16 below,
the total number of shares of Stock with respect to which Awards may be granted
under the Plan shall be 150,000 shares. The shares of Stock may be treasury
shares or authorized but unissued shares. The numbers of shares of Stock stated
in this Section 5(a) shall be subject to adjustment in accordance with the
provisions of Section 16 below.


(i)In connection with the granting of an Award, the number of shares of Stock
available for issuance under this Plan shall be reduced by the number of shares
of Stock in respect of which the Award is granted or denominated. For example,
upon the grant of stock-settled SARs, the number of shares of Stock available
for issuance under this Plan shall be reduced by the full number of SARs
granted, and the number of shares of Stock available for issuance under this
Plan shall not thereafter be increased upon the exercise of the SARs and
settlement in shares of Stock, even if the actual number of shares of Stock
delivered in settlement of the SARs is less than the full number of SARs
exercised.


(ii)Any shares of Stock that are tendered by a Participant or withheld as full
or partial payment of withholding or other taxes or as payment for the exercise
or conversion price of an Award under this Plan shall not be added back to the
number of shares of Stock available for issuance under this Plan.


(iii)Whenever any outstanding Option or other Award (or portion thereof)
expires, is cancelled or forfeited or is otherwise terminated for any reason
without having been exercised or payment having been made in the form of shares
of Stock, then (A) the number of shares of Stock available for issuance under
this Plan shall be increased by the number of shares of Stock allocable to the
expired, forfeited, cancelled or otherwise terminated Option or other Award (or
portion thereof); and (B) the shares of Stock subject to such Awards will not be
counted as shares delivered under this Plan.


(iv)Awards valued by reference to Stock that may be settled in equivalent cash
value will count as shares of Stock delivered to the same extent as if the Award
were settled in shares of Stock.


(b)Award Limits. Notwithstanding any provision in the Plan to the contrary:


(i)The maximum number of shares of Stock that may be subject to Awards granted
to any one Employee during any calendar year may not exceed 20,000 shares of
Stock (subject to adjustment as provided in Section 16 below); and


(ii)The maximum dollar value of shares of Stock that may be subject to Awards
granted to any individual Outside Director during any calendar year may not
exceed $100,000 (subject to adjustment as provided in Section 16 below), as
determined on the date of grant for such Awards.




8

--------------------------------------------------------------------------------





(c)Substitute Awards. The Committee may grant Awards under the Plan in
substitution for stock and stock based awards held by service providers of
another corporation in connection with a merger or consolidation of the service
recipient corporation with the Company or an Affiliate or the acquisition by the
Company or an Affiliate of property or stock of the service recipient
corporation. The Committee may direct that the substitute awards be granted on
such terms and conditions as the Committee considers appropriate in the
circumstances. Such substitution of any outstanding Stock Option must satisfy
the requirements of Treasury Regulation § 1.424-1 and Code Section 409A. Any
substitute Awards granted under the Plan shall not count against the share
limitations set forth in Sections 5(a) or 5(b), nor shall such Shares subject to
substitute awards again be available for grant under the Plan to the extent of
any forfeiture, expiration, or cash settlement.


(d)Source of Shares. Shares issued under the Plan may be either authorized but
unissued Shares, authorized Shares previously issued held by the Company in its
treasury which have been reacquired by the Company, or Shares purchased by the
Company in the open market.


6.
ELIGIBILITY



Subject to the terms of the Plan, all Employees and Outside Directors shall be
eligible to receive Awards under the Plan.


7.
NON-STATUTORY STOCK OPTIONS



The Committee may, subject to the limitations of this Plan and the availability
of Shares reserved but not previously awarded under the Plan, grant
Non-Statutory Stock Options to eligible individuals upon such terms and
conditions as it may determine to the extent such terms and conditions are
consistent with the following provisions:


(a)Exercise Price. The Committee shall determine the Exercise Price of each
Non‑Statutory Stock Option. However, the Exercise Price shall not be less than
the Fair Market Value of the Common Stock on the Date of Grant.


(b)Terms of Non-Statutory Stock Options. The Committee shall determine the term
during which a Participant may exercise a Non‑Statutory Stock Option, but in no
event may a Participant exercise a Non‑Statutory Stock Option, in whole or in
part, more than 10 years from the Date of Grant. The Committee shall also
determine the date on which each Non‑Statutory Stock Option, or any part
thereof, first becomes exercisable and any terms or conditions a Participant
must satisfy in order to exercise each Non-Statutory Stock Option. Shares
underlying each Non-Statutory Stock Option may be purchased, in whole or in
part, by the Participant at any time during the term of such Non‑Statutory Stock
Option, after such Option becomes exercisable. A Non‑Statutory Stock Option may
not be exercised for fractional shares. If, on the date when a Non‑Statutory
Stock Option would otherwise terminate or expire the Exercise Price of the
Non‑Statutory Stock Option is less than the Fair Market Value of the Shares
subject to the Non‑Statutory Stock Option on such date but any portion of the
Non‑Statutory Stock Option has not been exercised, then the Non‑Statutory Stock
Option shall automatically be deemed to be exercised as of such date with
respect to such portion by means of a “net exercise” as described in Section
7(g). An Award Agreement with respect to a Non‑Statutory Stock Option may also
provide for an automatic exercise of the Non‑Statutory Stock Option on an
earlier date.


(c)Termination of Service. Unless otherwise determined by the Committee and
evidenced in an applicable Award Agreement, upon a Participant’s Termination of
Service for any reason other than Termination for Cause, the Participant may
exercise only those Non‑Statutory Stock Options that were vested and immediately
exercisable by the Participant at the date of such termination and only for
thirty (30) days following the date of such termination, or, if sooner, the
expiration of the term of the Non‑Statutory Stock Option.


(d)Extension of Term of Option. The period during which a Non‑Statutory Stock
Option is to remain exercisable following a Participant’s Termination of Service
shall be extended if the exercise of the Non‑Statutory Stock Option would
violate an applicable Federal, state, local, or foreign law until 30 days after
the exercise of the Non‑Statutory Stock Option would no longer violate
applicable Federal, state, local, and foreign laws, but not beyond the original
term of the Non‑Statutory Stock Option pursuant to Section 7(b).


9

--------------------------------------------------------------------------------





(e)Settlement. Upon exercise, a Non‑Statutory Stock Option shall be settled in
Shares.


(f)Vesting. Unless otherwise determined by the Committee and evidenced in an
applicable Award Agreement evidencing an Award, a Non‑Statutory Stock Option
shall vest in accordance with Sections 12(a) and 12(b), unless faster vesting is
required by the forgoing provisions of this Section 7.


(g)Method of Exercise of Options. Subject to any applicable Award Agreement, any
Option may be exercised by the Participant in whole or in part at such time or
times, and the Participant may make payment of the Exercise Price in such form
or forms, including, without limitation, payment by delivery of cash or Common
Stock owned by the Participant having a Fair Market Value on the exercise date
equal to the total Exercise Price, or by any combination of cash and Shares,
including exercise by means of a cashless exercise arrangement with a qualifying
broker-dealer or a “net exercise.” The Participant may deliver shares of Common
Stock either by attestation or by the delivery of a certificate or certificates
for shares duly endorsed for transfer to the Company. A “net exercise” means the
delivery of a properly executed notice followed by a procedure pursuant to which
(i) the Company will reduce the number of Shares otherwise issuable to a
Participant upon the exercise of an Option by the largest whole number of Shares
having a Fair Market Value that does not exceed the aggregate Exercise Price for
the Shares with respect to which the Option is exercised, and (ii) the
Participant shall pay to the Company in cash the remaining balance of such
aggregate Exercise Price not satisfied by such reduction in the number of whole
Shares to be issued. Shares will no longer be outstanding under an Option and
will not be exercisable thereafter to the extent that (A) Shares are used to pay
the Exercise Price pursuant to a “net exercise,” (B) Shares are delivered to the
Participant as a result of such exercise, and (C) Shares are withheld to satisfy
tax withholding obligations.


8.
INCENTIVE STOCK OPTIONS



The Committee may, subject to the limitations of the Plan and the availability
of Shares reserved but not previously awarded under this Plan, grant Incentive
Stock Options to Employees upon such terms and conditions as it may determine to
the extent such terms and conditions are consistent with the following
provisions:


(a)Exercise Price. The Committee shall determine the Exercise Price of each
Incentive Stock Option. However, the Exercise Price shall not be less than the
Fair Market Value of the Common Stock on the Date of Grant; provided, however,
that if at the time an Incentive Stock Option is granted, the Employee owns or
is treated as owning, for purposes of Code Section 422, Common Stock
representing more than 10% of the total combined voting securities of the
Company (“10% Owner”), the Exercise Price shall not be less than 110% of the
Fair Market Value of the Common Stock on the Date of Grant.


(b)Amounts of Incentive Stock Options. To the extent the aggregate Fair Market
Value of Shares with respect to which Incentive Stock Options that are
exercisable for the first time by an Employee during any calendar year under the
Plan and any other stock option plan of the Company or an Affiliate exceeds
$100,000, or such higher value as may be permitted under Code Section 422, such
Options in excess of such limit shall be treated as Non‑Statutory Stock Options.
Fair Market Value shall be determined as of the Date of Grant with respect to
each such Incentive Stock Option.


(c)Terms of Incentive Stock Options. The Committee shall determine the term
during which a Participant may exercise an Incentive Stock Option, but in no
event may a Participant exercise an Incentive Stock Option, in whole or in part,
more than 10 years from the Date of Grant; provided, however, that if at the
time an Incentive Stock Option is granted to an Employee who is a 10% Owner, the
Incentive Stock Option granted to such Employee shall not be exercisable after
the expiration of five years from the Date of Grant. The Committee shall also
determine the date on which each Incentive Stock Option, or any part thereof,
first becomes exercisable and any terms or conditions a Participant must satisfy
in order to exercise each Incentive Stock Option. Shares underlying each
Incentive Stock Option may be purchased, in whole or in part, at any time during
the term of such Incentive Stock Option, after such Option becomes exercisable.
An Incentive Stock Option may not be exercised for fractional shares. If, on the
date when an Incentive Stock Option would otherwise terminate or expire the
Exercise Price of the Incentive Stock Option is less than the Fair Market Value
of the Shares subject to the Incentive Stock Option on such date but any portion
of the Incentive Stock Option has not been exercised, then the Incentive Stock
Option shall automatically be deemed to


10

--------------------------------------------------------------------------------





be exercised as of such date with respect to such portion by means of a “net
exercise” as described in Section 7(g). An Award Agreement with respect to an
Incentive Stock Option may also provide for an automatic exercise of the
Incentive Stock Option on an earlier date.


(d)Termination of Employment. Unless otherwise determined by the Committee and
evidenced in an applicable Award Agreement, upon a Participant’s Termination of
Service for any reason other than Termination for Cause, the Participant may
exercise only those Incentive Stock Options that were immediately exercisable by
the Participant at the date of such termination and only for thirty (30) days
following the date of such termination, or, if sooner, the expiration of the
term of the Incentive Stock Option.


(e)Extension of Term of Option. The period during which an Incentive Stock
Option is to remain exercisable following a Participant’s Termination of Service
shall be extended if the exercise of the Incentive Stock Option would violate an
applicable Federal, state, local, or foreign law until 30 days after the
exercise of the Incentive Stock Option would no longer violate applicable
Federal, state, local, and foreign laws, but not beyond the original term of the
Incentive Stock Option pursuant to Section 8(c). Any extension of the term of an
Incentive Stock Option pursuant to this Section 8(e) may cause the Option to be
treated as a Non-Statutory Stock Option.


(f)Settlement. Upon exercise, an Incentive Stock Option shall be settled in
Shares.


(g)Disqualifying Dispositions. Each Award Agreement with respect to an Incentive
Stock Option shall require the Participant to notify the Committee of any
disposition of Shares issued pursuant to the exercise of such Option under the
circumstances described in Code Section 421(b) (relating to certain
disqualifying dispositions), within 10 days of such disposition.


(h)Vesting. Unless otherwise determined by the Committee and evidenced in an
applicable Award Agreement evidencing an Award, a Non‑Statutory Stock Option
shall vest in accordance with Sections 12(a) and 12(b), unless faster vesting is
required by the forgoing provisions of this Section 8.


9.
RESTRICTED STOCK AWARDS



The Committee may, subject to the limitations of the Plan and the availability
of Shares reserved but not previously awarded under this Plan, grant Restricted
Stock to eligible individuals upon such terms and conditions as it may determine
to the extent such terms and conditions are consistent with the following
provisions:


(a)Payment of the Restricted Stock. Awards of Restricted Stock may only be made
in whole Shares.


(b)Terms of the Restricted Stock. The Committee shall determine the dates on
which Restricted Stock granted to a Participant shall vest and any specific
conditions or performance goals which must be satisfied prior to the vesting of
any installment or portion of the Restricted Stock. The Committee may issue
Restricted Stock that is immediately vested and not subject to any specific
conditions or performance goals. Notwithstanding other paragraphs in this
Section 9, the Committee may, in its sole discretion, accelerate the vesting of
any Restricted Stock. The acceleration of any Restricted Stock shall create no
right, expectation or reliance on the part of any other Participant or that
certain Participant regarding any other Restricted Stock.


(c)Termination of Service. Unless otherwise determined by the Committee and
evidenced in an applicable Award Agreement, upon a Participant’s Termination of
Service for any reason, the Participant’s unvested Restricted Stock as of the
date of termination shall be forfeited and any rights the Participant had to
such unvested Restricted Stock shall become null and void.


(d)Dividends and Other Distributions. Unless otherwise determined by the
Committee and evidenced in an applicable Award Agreement, a Participant shall
not be paid any dividends or other distributions with respect to Restricted
Stock until the Restricted Stock has become vested, and at the time of such
vesting, the Participant shall receive a cash payment equal to the aggregate
cash dividends (without interest) and the number of Shares equal to any stock
dividends that the Participant would have received if the Participant had owned
all of the Shares that vested for


11

--------------------------------------------------------------------------------





the period beginning on the Grant Date, and ending on the date of vesting. No
dividends shall be paid to a Participant with respect to any Restricted Stock
that is forfeited by the Participant.


(e)Voting of Restricted Stock. After a Restricted Stock Award has been granted,
but for which Shares covered by such Restricted Stock have not yet vested, the
Participant shall be entitled to vote such Shares subject to the rules and
procedures adopted by the Committee for this purpose.


(f)Restrictive Legend. Each certificate issued in respect of a Restricted Stock
shall be registered in the name of the Participant and, at the discretion of the
Board, each such certificate may be deposited in a bank designated by the Board.
Each such certificate shall bear the following (or a similar) legend:


“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the Adams Resources & Energy, Inc. 2018 Long-Term Incentive Plan and an
agreement entered into between the registered owner and Adams Resources &
Energy, Inc. A copy of such plan and agreement is on file at the principal
office of Adams Resources & Energy, Inc.”


(g)Transfers of Unrestricted Shares. Upon the vesting date for a Restricted
Stock, such Restricted Stock will be transferred free of all restrictions to a
Participant (or his or her legal representative, beneficiary or heir).


(h)Vesting. Unless otherwise determined by the Committee and evidenced in an
applicable Award Agreement evidencing an Award, Restricted Stock shall vest in
accordance with Sections 12(a) and 12(b), unless faster vesting is required by
the forgoing provisions of this Section 9.


10.
RESTRICTED STOCK UNITS



The Committee may, subject to the limitations of the Plan and the availability
of Shares reserved but not previously awarded under this Plan, grant Restricted
Stock Unit Awards to eligible individuals upon such terms and conditions as it
may determine to the extent such terms and conditions are consistent with the
following provisions. A “Restricted Stock Unit” Award is the grant of a right to
receive Shares in the future.


(a)Settlement of Restricted Stock Unit Award. A Restricted Stock Unit Award
shall be settled either by the delivery of whole Shares or by the payment of
cash based upon the Fair Market Value of a specified number of Shares, in the
discretion of the Committee, subject to the terms of the applicable Award
Agreement. Unless otherwise determined by the Committee and evidenced in an
applicable Award Agreement, any stock certificate evidencing the Shares payable
under a Restricted Stock Unit Award will be issued (or cash paid) within an
administratively reasonable period after the date on which the Restricted Stock
Unit vests so that the payment of Shares qualifies for the short‑term deferral
exception under Code Section 409A.


(b)Terms of Restricted Stock Unit Awards. The Committee shall determine the
dates on which Restricted Stock Units granted to a Participant shall vest and
any specific conditions or performance goals which must be satisfied prior to
the vesting of any Award. Notwithstanding other paragraphs in this Section 10,
the Committee may, in its sole discretion, accelerate the vesting of any
Restricted Stock Units. The acceleration of any Restricted Stock Unit Award
shall create no right, expectation or reliance on the part of any other
Participant or that Participant regarding any other Restricted Stock Unit Award.


(c)Termination of Service. Unless otherwise determined by the Committee and
evidenced in an applicable Award Agreement, upon a Participant’s Termination of
Service for any reason, the Participant’s unvested Restricted Stock Units as of
the date of termination shall be forfeited and any rights the Participant had to
such unvested Awards shall become null and void.


(d)Dividends and Other Distributions. Unless otherwise determined by the
Committee and evidenced in an applicable Award Agreement, cash dividend
equivalents with respect to any Restricted Stock Unit Award and any other
property (other than cash) distributed as a dividend or otherwise with respect
to the number of Shares covered


12

--------------------------------------------------------------------------------





by a Restricted Stock Unit Award that vests based on achievement of performance
goals shall be accumulated and shall be subject to restrictions and risk of
forfeiture to the same extent as the Restricted Stock Units with respect to
which such cash, Shares or other property has been distributed and shall be paid
at the time such restrictions and risk of forfeiture lapse.


(e)Deferral. Unless expressly permitted by the Committee in the Award Agreement,
a Participant does not have any right to make any election regarding the time or
form of any payment pursuant to a Restricted Stock Unit Award. To the extent
permissible under applicable law, the Committee may permit a Participant to
defer payment under a Restricted Stock Unit to a date or dates after the
Restricted Stock Unit vests, provided that the terms of the Restricted Stock
Unit and any deferral satisfy the requirements to avoid imposition of the
“additional tax” under Code Section 409A(a)(1)(B).


(f)Vesting. Unless otherwise determined by the Committee and evidenced in an
applicable Award Agreement evidencing an Award, a Restricted Stock Unit shall
vest in accordance with Sections 12(a) and 12(b), unless faster vesting is
required by the forgoing provisions of this Section 10.


11.
STOCK APPRECIATION RIGHTS



The Committee may, subject to the limitations of the Plan and the availability
of Shares reserved but not previously awarded under this Plan, grant Stock
Appreciation Rights to eligible individuals upon such terms and conditions as it
may determine to the extent such terms and conditions are consistent with the
following provisions. A Stock Appreciation Right is an award that entitles the
holder to receive an amount equal to the difference between the Fair Market
Value of the Shares at the time of exercise of the Stock Appreciation Right and
the Exercise Price on the Date of Grant, subject to the provisions of this
Section 11.


(a)Exercise Price. The Committee shall determine the Exercise Price of each
Stock Appreciation Right. However, the Exercise Price shall not be less than the
Fair Market Value of the Common Stock on the Date of Grant.


(b)Terms of Stock Appreciation Rights. The Committee shall determine the term
during which a Participant may exercise a Stock Appreciation Right, but in no
event may a Participant exercise a Stock Appreciation Right, in whole or in
part, more than 10 years from the Date of Grant. The Committee shall also
determine the date on which each Stock Appreciation Right, or any part thereof,
first becomes exercisable and any terms or conditions a Participant must satisfy
in order to exercise each Stock Appreciation Right. A Stock Appreciation Right
may not be exercised for fractional shares. If, on the date when a Stock
Appreciation Right would otherwise terminate or expire the Exercise Price of the
Stock Appreciation Right is less than the Fair Market Value of the Shares
subject to the Stock Appreciation Right on such date but any portion of the
Stock Appreciation Right has not been exercised, then the Stock Appreciation
Right shall automatically be deemed to be exercised as of such date with respect
to such portion. An Award Agreement with respect to a Stock Appreciation Right
may also provide for an automatic exercise of the Stock Appreciation Right on an
earlier date.


(c)Termination of Service. Unless otherwise determined by the Committee and
evidenced in an applicable Award Agreement, upon a Participant’s Termination of
Service for any reason other than Termination for Cause, the Participant may
exercise only those Stock Appreciation Rights that were immediately exercisable
by the Participant at the date of such termination and only for thirty (30) days
following the date of such termination, or, if sooner, the expiration of the
term of the Stock Appreciation Right.


(d)Extension of Term of Stock Appreciation Right. The period during which a
Stock Appreciation Right is to remain exercisable following a Participant’s
Termination of Service shall be extended if the exercise of the Stock
Appreciation Right would violate an applicable Federal, state, local, or foreign
law until 30 days after the exercise of the Stock Appreciation Right would no
longer violate applicable Federal, state, local, and foreign laws, but not
beyond the original term of the Stock Appreciation Right pursuant to Section
11(b).


(e)Settlement. Upon exercise, a Stock Appreciation Right shall be settled in
cash or Shares, or both, in the discretion of the Committee, subject to the
terms of the applicable Award Agreement.


13

--------------------------------------------------------------------------------





(f)Vesting. Unless otherwise determined by the Committee and evidenced in an
applicable Award Agreement evidencing an Award, a Stock Appreciation Right shall
vest in accordance with Sections 12(a) and 12(b), unless faster vesting is
required by the forgoing provisions of this Section 11.


12.
VESTING



(a)General. The Committee shall establish the vesting schedule to apply to any
Award of Options, Restricted Stock, Restricted Stock Units or Stock Appreciation
Rights. Each such Award issued under this Plan’s terms shall have a vesting
period of not less than 1 year; provided, however, that, as determined by the
Committee in its sole discretion, up to five percent (5%) of the Shares
authorized for issuance under Section 5(a) are not required to have such minimum
vesting period.


(b)Performance Vesting. The Committee may designate that an Award will become
vested based on attainment of designated Performance Goals over a designated
Performance Period (a “Performance Award”).


(i)Procedures with Respect to Grants. The Committee shall, in writing, (i)
designate one or more Participants to receive Performance Awards, (ii) select
the Performance Criteria applicable to the Performance Period, (iii) establish
the Performance Goals, and amounts of such Awards, as applicable, which may be
earned for such Performance Period, and (iv) specify the relationship between
Performance Criteria and the Performance Goals and the amounts to be earned by
each Participant for such Performance Period. The Performance Goals and
Performance Period for a Performance Award generally shall be selected by the
Committee in its sole discretion and, with the exception of Performance Awards
issued during the period between May 1, 2018 and July 31, 2018, shall be
designated within the first ninety (90) days of the Performance Period.


(ii)Committee Certification. Following the completion of each Performance
Period, the Committee shall determine whether the applicable Performance Goals
have been achieved for such Performance Period. No Performance Award or portion
thereof that is subject to the satisfaction of any condition shall be considered
to be earned or vested until the Committee certifies in writing that the
conditions to which the distribution, earning or vesting of such Award is
subject have been achieved.


(iii)Payment and Limitations. Performance Awards shall be paid on or before the
90th day following both (i) the end of the Performance Period, and (ii)
certification by the Committee that the Performance Goals and any other material
terms of the Award and the Plan have been satisfied, or as soon thereafter as is
reasonably practicable. A Performance Award may be paid in Stock, cash, or a
combination of Stock and cash, in the sole discretion of the Committee, which
shall be determined in the applicable Award Agreement. If paid in whole or in
part in Stock, the Stock shall be valued at Fair Market Value as of the date the
Committee directs payments to be made in whole or in part in Stock. However, no
fractional shares of Stock shall be issued, and the balance due, if any, shall
be paid in cash. The maximum amount which may be paid to any Participant
pursuant to one or more Awards under this Section 12 for any single Performance
Period shall not exceed the limitations provided in Section 5(b) above.


(iv)Effect on Other Plans and Arrangements. Nothing contained in the Plan will
be deemed in any way to limit or restrict the Committee from making any award or
payment to any person under any other plan, arrangement or understanding,
whether now existing or hereafter in effect.


(c)Effect of “Change in Control.”


(i)Unless otherwise provided in the applicable Award Agreement, in the event of
a Change in Control of the Company in which the successor company assumes or
substitutes for an Option, Stock Appreciation Right, Restricted Stock, or
Restricted Stock Unit Award (or in which the Company is the ultimate parent
corporation and continues the Award), if a Participant’s employment with such
successor company (or the Company) or a subsidiary thereof is terminated without
Cause within 12 months after such Change in Control (or such other period set
forth in the Award Agreement):




14

--------------------------------------------------------------------------------





1.    Options and Stock Appreciation Rights outstanding as of the date of such
Change in Control (or Termination of Service, if later) will immediately vest
upon the Change in Control (or Termination of Service, if later), become fully
exercisable, and may thereafter be exercised for two years (or the period of
time set forth in the Award Agreement), or, if sooner, the expiration of the
term of the Award; and


2.    The restrictions, limitations and other conditions applicable to
Restricted Stock and Restricted Stock Units outstanding as of the Change in
Control (or Termination of Service, if later) shall lapse and the Restricted
Stock and Restricted Stock Units shall become free of all restrictions,
limitations and conditions and become fully vested.


For the purposes of this Section 12(b), an Option, Stock Appreciation Right,
Restricted Stock, or Restricted Stock Unit Award shall be considered assumed or
substituted for if following the Change in Control the Award confers the right
to purchase or receive, for each Share subject to the Option, Stock Appreciation
Right, Restricted Stock, or Restricted Stock Unit immediately prior to the
Change in Control, the consideration (whether stock, cash or other securities or
property) received in the transaction constituting a Change in Control by
holders of Shares for each Share held on the effective date of such transaction
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the transaction
constituting a Change in Control is not solely common stock of the successor
company, the Committee may, with the consent of the successor company, provide
that the consideration to be received upon the exercise or vesting of an Option,
Stock Appreciation Right, Restricted Stock, or Restricted Stock Unit Award, for
each Share subject thereto, will be solely common stock of the successor company
substantially equal in fair market value to the per Share consideration received
by holders of Shares in the transaction constituting a Change in Control. The
determination of such substantial equality of value of consideration shall be
made by the Committee in its sole discretion and its determination shall be
conclusive and binding.


(ii)Unless otherwise provided in the applicable Award Agreement, in the event of
a Change in Control, to the extent the successor company does not assume or
substitute for an Option, Stock Appreciation Right, Restricted Stock, or
Restricted Stock Unit Award (or in which the Company is the ultimate parent
corporation and does not continue the Award), then as of the Change in Control:


1.    Those Options and Stock Appreciation Rights outstanding as of the date of
the Change in Control that are not assumed or substituted for (or continued)
shall immediately vest and become fully exercisable;


2.    Restrictions, limitations and other conditions applicable to Restricted
Stock and Restricted Stock Units that are not assumed or substituted for (or
continued) shall lapse and the Restricted Stock and Restricted Stock Units shall
become free of all restrictions, limitations and conditions and become fully
vested and transferable to the full extent of the original grant; and


3.    Any Award subject to performance criteria shall be prorated based on the
performance from the Award Date to the date of the Change in Control. The
proration shall be based upon the method set forth in the Award Agreements
evidencing the applicable Awards, or if no method is specified, based upon the
total number of days during the performance period prior to the Change in
Control in relation to the total number of days during the performance period.


13.
RIGHTS OF PARTICIPANTS



No Participant shall have any rights as a shareholder with respect to any Shares
covered by an Award until the date of issuance of a stock certificate for such
Common Stock. Nothing contained in this Plan or in any Award Agreement confers
on any person any right to continue in the employ or service of the Company or
an Affiliate or interferes in any way with the right of the Company or an
Affiliate to terminate a Participant’s services.




15

--------------------------------------------------------------------------------





14.
DESIGNATION OF BENEFICIARY



A Participant may, with the consent of the Committee, designate a person or
persons to receive, in the event of death, any Award to which the Participant
would then be entitled. Such designation will be made upon forms supplied by and
delivered to the Company and may be revoked in writing. If a Participant fails
to designate a beneficiary, then the Participant’s estate will be deemed to be
the beneficiary.


15.
TRANSFERABILITY OF AWARDS



(a)General Rule. Except as provided in Section 15(b) below, no Award and no
right under any such Award may be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by a Participant otherwise than by will
or by the laws of descent and distribution, and any such purported prohibited
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company Group.


(b)Non-Statutory Stock Options and Stock Appreciation Rights. With the approval
of the Committee, a Participant may transfer a Non‑Statutory Stock Option or a
Stock Appreciation Right for no consideration to or for the benefit of one or
more Permitted Transferees subject to such limits as the Committee may
establish, and the Permitted Transferee shall remain subject to all the terms
and conditions applicable to the Award prior to such transfer. The transfer of
an Award pursuant to this Section shall include a transfer of the rights of a
Participant under this Plan to consent to certain amendments to the Plan or an
Award Agreement and, in the discretion of the Committee, shall also include
transfer of ancillary rights associated with the Award.


16.
ADJUSTMENTS UPON CHANGES IN CAPITALIZATION OR A CHANGE OF CONTROL



(a)Adjustment Clause. In the event of any change in the outstanding shares of
Common Stock of the Company by reason of any stock dividend, split, spinoff,
recapitalization, merger, consolidation, combination, extraordinary dividend,
exchange of shares or other change affecting the outstanding shares of Common
Stock as a class without the Company’s receipt of consideration, or other equity
restructuring within the meaning of Financial Accounting Standards Board (FASB)
Accounting Standards Codification (ASC) Topic 718, Stock Compensation (formerly,
FASB Statement 123R), appropriate adjustments shall be made to (i) the terms and
the number of Shares and/or the Exercise Price per Share of any outstanding
Stock Options, Stock Appreciation Rights, Restricted Stock and Restricted Stock
Units, and (ii) the share limitations set forth in Section 5 hereof. The
Committee shall also make appropriate adjustments described in (i)-(ii) of the
previous sentence in the event of any distribution of assets to shareholders
other than a normal cash dividend. Adjustments, if any, and any determination or
interpretations, made by the Committee shall be final, binding and conclusive.
Conversion of any convertible securities of the Company shall be deemed to have
been effected for adequate consideration. Except as expressly provided herein,
no issuance by the Company of shares of any class or securities convertible into
shares of any class, shall affect, and no adjustment by reason thereof shall be
made with respect to, the number or price of Shares subject to an Award.


(b)Change in Control. If a Change in Control occurs, the Committee may, in its
discretion and without limitation:


(i)cancel outstanding Awards in exchange for payments of cash, property or a
combination thereof having an aggregate value equal to the value of such Awards,
as determined by the Committee or the Board in its sole discretion (it being
understood that if shareholders receive consideration other than publicly traded
equity securities of the surviving entity, any determination by the Committee
that the value of a Stock Option or Stock Appreciation Right shall equal the
excess, if any, of the value of the consideration being paid for each Share in
such transaction over the Exercise Price of such Option or Stock Appreciation
Right shall conclusively be deemed valid. Accordingly, if the Exercise Price of
the Shares subject to a Stock Option or Stock Appreciation Right exceeds the
Fair Market Value of such Shares, then such Stock Option or Stock Appreciation
Right may be cancelled without making a payment to the holder of the Stock
Option or Stock Appreciation Right);




16

--------------------------------------------------------------------------------





(ii)substitute other property (including, without limitation, cash or other
securities of the Company and securities of entities other than the Company) for
Shares subject to outstanding Awards;


(iii)arrange for the assumption of Awards, or replacement of Awards with new
awards based on other property or other securities (including, without
limitation, other securities of the Company and securities of entities other
than the Company); and


(iv)may, after giving Participants an opportunity to exercise their outstanding
Stock Options and Stock Appreciation Rights, terminate any or all unexercised
Stock Options and Stock Appreciation Rights. Such termination shall take place
as of the date of the Change in Control or such other date as the Committee may
specify.


(c)Section 409A Provisions with Respect to Adjustments. Notwithstanding the
foregoing: (i) any adjustments made pursuant to this Section to Awards that are
considered “deferred compensation” within the meaning of Code Section 409A shall
be made in compliance with the requirements of Code Section 409A unless the
Participant consents otherwise; (ii) any adjustments made to Awards that are not
considered “deferred compensation” subject to Code Section 409A shall be made in
such a manner as to ensure that after such adjustment, the Awards either
continue not to be subject to Code Section 409A or comply with the requirements
of Code Section 409A unless the Participant consents otherwise; and (iii) the
Committee shall not have the authority to make any adjustments under this
Section to the extent that the existence of such authority would cause an Award
that is not intended to be subject to Code Section 409A to be subject thereto.


17.
TAX WITHHOLDING



The Company or any of its Affiliates is authorized to withhold from any Award,
from any payment due or transfer made under any Award or from any compensation
or other amount owing to a Participant the amount (in cash, Shares, or other
property) of any applicable taxes required to be withheld by the Company or such
Affiliate in respect of the Award, its exercise, the lapse of restrictions
thereon, or any payment or transfer under the Award and to take such other
action as may be necessary in the opinion of the Company to satisfy all of its
obligations for the payment of such taxes. In addition, the Committee may
provide, in an Award Agreement, that the Participant may make direct payment of
any applicable taxes directly to the Company or may direct the Company to
satisfy such Participant’s tax withholding obligations through the withholding
of Shares otherwise to be acquired upon the exercise or payment of such Award,
but only to the extent such withholding does not cause a charge to the Company’s
financial earnings.


18.
CLAWBACK/RECOVERY



All Awards granted under the Plan will be subject to recoupment in accordance
with any clawback policy that the Company is required to adopt pursuant to the
listing standards of any national securities exchange or association on which
the Company’s securities are listed or as is otherwise required by the
Dodd-Frank Wall Street Reform and Consumer Protection Act or other applicable
law. In addition, the Committee may impose such other clawback, recovery or
recoupment provisions in an Award Agreement as the Committee determines
necessary or appropriate, including, but not limited to, a recovery right in
respect of previously acquired shares of Stock and/or a repayment right with
respect to previously acquired cash or property, including the proceeds of any
shares of Stock received under this Plan’s terms.


19.
AMENDMENT OF THE PLAN AND AWARDS



(a)The Board of Directors may at any time, and from time to time, modify or
amend the Plan in any respect, prospectively or retroactively; provided;
however, (i) provisions governing grants of Incentive Stock Options shall be
submitted for shareholder approval to the extent required by applicable law or
regulation; (ii) except as permitted by Section 16, no amendment may increase
the share limitations set forth in Section 5 or decrease the minimum Exercise
Price for Stock Options or Stock Appreciation Rights set forth in Sections 7(a),
8(a) and 11(a), unless any such amendment is approved by the Company’s
shareholders within 12 months before or after such amendment; and (iii) the
provisions of Section 19(b) (relating to Option repricing) may not be amended,
unless any such amendment is approved by the Company’s shareholders. Failure to
ratify or approve amendments or modifications by shareholders


17

--------------------------------------------------------------------------------





shall be effective only as to the specific amendment or modification requiring
such approval or ratification. Other provisions of this Plan will remain in full
force and effect. No such termination, modification or amendment may adversely
affect the rights of a Participant under an outstanding Award without the
written permission of such Participant.


(b)The Committee may amend any Award Agreement, prospectively or retroactively;
provided, however, that no such amendment shall adversely affect the rights of
any Participant under an outstanding Award without the written consent of such
Participant; provided, however, that repricing of Stock Options or Stock
Appreciation Rights shall not be permitted. For this purpose, a repricing means
any of the following (or any other action that has the same effect as any of the
following): (i) changing the terms of an Option or Stock Appreciation Right to
lower its Exercise Price; (ii) any other action that is treated as a repricing
under generally accepted accounting principles; and (iii) canceling an Option or
Stock Appreciation Right at a time when its exercise price is equal to or
greater than the fair market value of the underlying stock in exchange for cash
or for another Option, Stock Appreciation Right or other Award, unless the
cancellation and exchange occurs in connection with an event set forth in
Section 16. Such cancellation and exchange would be considered a repricing
regardless of whether it is treated as a repricing under generally accepted
accounting principles and regardless of whether it is voluntary on the part of
the Participant.


20.
RIGHT OF OFFSET



The Company will have the right to offset against its obligation to deliver
shares of Common Stock (or other property) under the Plan or any Award Agreement
any outstanding amounts (including, without limitation, travel and entertainment
or advance account balances, loans, repayment obligations under any Awards, or
amounts repayable to the Company pursuant to tax equalization, housing,
automobile or other employee programs) that the Participant then owes to the
Company and any amounts the Committee otherwise deems appropriate pursuant to
any tax equalization policy or agreement; provided, however, that no such offset
shall be permitted if it would constitute an “acceleration” of a payment
hereunder within the meaning of Code Section 409A. This right of offset shall
not be an exclusive remedy and the Company’s election not to exercise the right
of offset with respect to any amount payable to a Participant shall not
constitute a waiver of this right of offset with respect to any other amount
payable to the Participant or any other remedy.


21.
ELECTRONIC DELIVERY AND SIGNATURES



(a)Any reference in an Award Agreement or the Plan to a written document
includes without limitation any document delivered electronically or posted on
the Company’s or an Affiliate’s intranet or other shared electronic medium
controlled by the Company or an Affiliate.


(b)The Committee and any Participant may use facsimile and PDF signatures in
signing any Award or Award Agreement, in exercising any Option or Stock
Appreciation Right, or in any other written document in the Plan’s
administration. The Committee and each Participant are bound by facsimile and
PDF signatures, and acknowledge that the other party relies on facsimile and PDF
signatures.


22.
EFFECTIVE DATE OF PLAN



The Plan shall be effective upon May 8, 2018, if it shall have been approved by
at least a majority vote of shareholders voting in person or by proxy with
respect to the Plan at a duly held shareholders’ meeting. No Award shall be
granted pursuant to the Plan after the tenth (10th) anniversary of the Plan’s
effective date.


23.
TERMINATION OF THE PLAN



The right to grant Awards under the Plan will terminate 10 years after the
Effective Date. The Board of Directors has the right to suspend or terminate the
Plan at any time, provided that no such action will, without the consent of a
Participant, adversely affect a Participant’s rights under an outstanding Award.




18

--------------------------------------------------------------------------------





24.
APPLICABLE LAW; COMPLIANCE WITH LAWS



The Plan will be administered in accordance with the laws of the state of
Delaware and applicable federal law. Notwithstanding any other provision of the
Plan, the Company shall have no liability to issue any Shares under the Plan
unless such issuance would comply with all applicable laws and the applicable
requirements of any securities exchange or similar entity. Prior to the issuance
of any Shares under the Plan, the Company may require a written statement that
the recipient is acquiring the shares for investment and not for the purpose or
with the intention of distributing the shares.


25.
PROHIBITION ON DEFERRED COMPENSATION



It is the intention of the Company that no Award shall be “deferred
compensation” subject to Code Section 409A unless and to the extent that the
Committee specifically determines otherwise, and the Plan and the terms and
conditions of all Awards shall be interpreted accordingly. The terms and
conditions governing any Awards that the Committee determines will be subject to
Code Section 409A, including any rules for elective or mandatory deferral of the
delivery of cash or Shares pursuant thereto, shall be set forth in the
applicable Award Agreement, and shall comply in all respects with Code Section
409A. Notwithstanding any provision herein to the contrary, any Award issued
under the Plan that constitutes a deferral of compensation under a “nonqualified
deferred compensation plan” as defined under Code Section 409A(d)(1) and is not
specifically designated as such by the Committee shall be modified or cancelled
to comply with the requirements of Code Section 409A, including any rules for
elective or mandatory deferral of the delivery of cash or Shares pursuant
thereto.


26.
NO GUARANTEE OF TAX TREATMENT



Notwithstanding anything herein to the contrary, a Participant shall be solely
responsible for the taxes relating to the grant or vesting of, or payment
pursuant to, any Award, and none of the Company, the Board of Directors or the
Committee (or any of their respective members, officers or employees) guarantees
any particular tax treatment with respect to any Award.








19